PER CURIAM.
Mary Ann T. White seeks review of the decision of the Merit Systems Protection Board, Docket No. CH844E010578-I-1, dismissing her appeal. We affirm.
Ms. White, a mail handler for the United States Postal Service, filed an appeal to the Board from the reconsideration decision of the Office of Personnel Management denying her application for disability retirement under the Federal Employee Retirement Systems. The Board dismissed the appeal in response to a request by Ms. White, made at the prehearing conference, to withdraw her appeal.
Ms. White does not dispute that she withdrew her appeal to the Board, nor does she contest the voluntary nature of her request for withdrawal. Upon withdrawal, the Board no longer had a matter pending before it, and dismissal was appropriate. See Duncan v. Merit Systems Protection Board, 795 F.2d 1000, 1002 (Fed.Cir.1986).
No costs.